UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 EFFICIENTIP, INC.,

                         Plaintiff,

                         v.                             Case No. 1:20-cv-01455 (TNM)

 KENNETH T. CUCCINELLI, et al.,

                         Defendants.


                                      MEMORANDUM ORDER

        Plaintiff EfficientIP, Inc. (“EfficientIP”) filed a complaint in this district seeking review

of a decision denying its visa petition. The Government now moves to transfer this case to the

Northern District of Texas. Upon consideration of the parties’ briefing and the relevant law, the

Court will grant the motion.

                                                  I.

        EfficientIP is a Delaware corporation headquartered in Pennsylvania. Compl. ⁋ 10, ECF

No. 1. It filed a nonimmigrant Form I-129 petition with the U.S. Citizenship and Immigration

Services (“USCIS”) on behalf of Charles Hong, an employee of its parent company. Id. ⁋⁋ 18–

19. USCIS issued a “Request for Information” and EfficientIP then submitted more evidence in

support of its petition. Id. ⁋⁋ 24–30. The agency ultimately denied EfficientIP’s request. Id.

⁋ 31.

        EfficientIP then sued Kenneth Cuccinelli (the Acting Director of USCIS), Chad Wolf

(the Acting Secretary of the Department of Homeland Security), and Gregory Richardson (the

Director of the USCIS Texas Service Center)—collectively, “the Government”—arguing that

USCIS’s decision violates the Administrative Procedure Act because it is arbitrary, capricious,
and not in accordance with law. Id. ⁋⁋ 12–14, 48. It asks this Court to set aside the decision and

order the Government to approve the Form I-129 petition and adjust Hong’s immigration status.

Id. at 15. 1

         The Government moves to transfer this case to the Northern District of Texas. Defs.’

Mem. in Supp. of Mot. to Transfer Venue (“Defs.’ Mem.”), ECF No. 9. EfficientIP opposes the

transfer. Pl.’s Opp’n to Defs.’ Mot. to Transfer (“Pl.’s Opp’n”), ECF No. 10. The Government’s

motion is ripe. 2

                                                  II.

         The transfer statute, 28 U.S.C. § 1404(a), allows a district court to “transfer any civil

action to any other district or division where it might have been brought.” In considering a

motion to transfer, courts undertake a two-step process. First, the court determines whether

venue is proper in the transferee court—the district where the case “might have been brought.”

28 U.S.C. § 1404(a). If it is, the court then weighs “a number of case-specific factors” to decide

whether a transfer is warranted. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); Aftab

v. Gonzalez, 597 F. Supp. 2d 76, 80 (D.D.C. 2009) (stating that courts use their “broad discretion

to balance” these factors). The burden is on the party seeking a transfer. Aftab, 597 F. Supp. 2d

at 79.




1
    All page citations refer to the page numbers that the CM/ECF system generates.
2
  The Government’s reply was untimely. EfficientIP’s opposition was filed on September 17,
2020, making the Government’s reply due September 24. The reply was filed the next day. The
Court’s resolution of the Motion to Transfer does not turn on anything in the Government’s late
reply.



                                                   2
                                                  III.

        The Court begins by recognizing that “[c]ases challenging the actions of local USCIS

offices are frequently, and appropriately, transferred to the venue encompassing those local

offices.” Bourdon v. U.S. Dep’t of Homeland Sec., 235 F. Supp. 3d 298, 305 (D.D.C. 2017)

(collecting cases). EfficientIP’s complaint challenges the actions of USCIS’s Texas Service

Center, which is in the Northern District of Texas. Defs.’ Mem. at 7. The Court finds that venue

is appropriate there and that the private- and public-interest factors support a transfer.

                                                   A.

        To begin, this action could have originally been brought in the Northern District of

Texas. Where the defendants are officers of the United States, as is the case here, an action may

be brought in any judicial district in which “a defendant in the action resides” or “a substantial

part of the events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(e)(1). Here,

at least one defendant—Gregory Richardson, the Director of the Texas Service Center—resides

in the Northern District of Texas. See Compl. ⁋ 14. More, EfficientIP’s claim arises from the

denial of its petition, which occurred in that district. Id.

        EfficientIP does not appear to dispute that venue is proper in the Northern District of

Texas but claims only that venue is also proper in this district because two defendants reside

here. See Pl.’s Opp’n at 6. True, but the transfer statute “does not condition transfer on the

initial forum’s being ‘wrong.’” Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571

U.S. 49, 59 (2013). Rather, “it permits transfer to any district where venue is also proper,” id., in

other words, where the action “might have been brought,” 28 U.S.C. § 1404(a). Importantly too,

EfficientIP does not contest that its visa petition was filed with and adjudicated by the Texas

Service Center. See Pl.’s Opp’n at 7.




                                                   3
                                                 B.

       The Court next considers the private- and public-interest factors. Both sets of factors

favor transfer.

                                                  1.

       Courts generally consider the following private-interest factors: “(1) the plaintiff’s choice

of forum; (2) the defendant’s choice of forum; (3) whether the claim arose elsewhere; (4) the

convenience of the parties; (5) the convenience of the witnesses; and (6) the ease of access to

sources of proof.” Douglas v. Chariots for Hire, 918 F. Supp. 2d 24, 31 (D.D.C. 2013). On

balance, these factors support a transfer.

       While a plaintiff’s choice of forum is ordinarily entitled to deference, see Pl.’s Opp’n at

7, “if a plaintiff is not a resident of the forum and most of the relevant events occurred elsewhere,

this deference is weakened,” Aftab, 597 F. Supp. 2d at 80 (cleaned up). That is the case here, as

EfficientIP does not reside in the District of Columbia and the relevant events occurred in the

Northern District of Texas. See Compl. ⁋⁋ 10, 14. EfficientIP does not reside in the Northern

District of Texas either, though, and it argues that it “bears no nexus at all to” Texas. Pl.’s

Opp’n at 8. But a plaintiff’s “contacts with the transferee forum” are not dispositive. Onaghise

v. U.S. Dep’t of Homeland Sec., No. 1:20-CV-01048, 2020 WL 5642280, at *3 (D.D.C. Sept. 22,

2020). In similar cases in which transfers have been granted, “the crux was the lack of any

connection with this District and the events occurring elsewhere.” Id.

       The defendants’ choice of forum “is not ordinarily entitled to deference,” yet it is still “a

consideration when deciding a § 1404(a) motion.” Aishat v. U.S. Dep’t of Homeland Sec., 288 F.

Supp. 3d 261, 269 (D.D.C. 2018). Here, the Government’s choice of forum is the transferee




                                                  4
court. Defs.’ Mem. at 6. Thus, “[t]o the extent this factor carries any heft,” it supports a transfer.

Aishat, 288 F. Supp. 3d at 269.

       As for the third factor, EfficientIP’s claim arose in the Northern District of Texas.

EfficientIP argues that, among other flaws, the Government’s decision to deny its visa

application “failed to accord evidentiary weight” to certain statements, “failed to fully consider”

some evidence, wrongfully “attacked the documentation” it provided, and “mischaracterize[d]”

the visa beneficiary’s special knowledge. Compl. ⁋⁋ 33–34, 36, 39. These alleged errors were

made by the Texas Service Center when it denied EfficientIP’s petition. See id. ⁋ 14; see also

ECF No. 1-1 at 542–49 (denial decision signed by Defendant Richardson at the Texas Service

Center). The primary relief that EfficientIP seeks—this Court declaring the visa-petition denial

unlawful and ordering the Government to approve the petition, see Compl. at 15—would involve

government officials in the Texas Service Center, see Defs.’ Mem. at 10.

       EfficientIP contends that venue is appropriate here because USCIS must adjudicate its

petition in accordance with “a national policy directive issued by USCIS headquarters,” which

“emanated” from the District of Columbia. Pl.’s Opp’n at 8. But attacking broad national

policies is not enough to “anchor venue here.” Aftab, 597 F. Supp. 2d at 81.

       Courts in this District have long been wary of “manufacture[d] venue,” which can result

from a plaintiff “naming high government officials as defendants” in a suit “that properly should

be pursued elsewhere.” Cameron v. Thornburgh, 983 F.2d 253, 256 (D.C. Cir. 1993). “Where,

as here, the only real connection the lawsuit has to the District of Columbia is that a federal

agency headquartered here is charged with generally regulating and overseeing the

administrative process, venue is not appropriate in the District of Columbia.” Al-Ahmed v.

Chertoff, 564 F. Supp. 2d 16, 19 (D.D.C. 2008) (cleaned up). EfficientIP’s complaint also does




                                                  5
not challenge these national policies. Rather, its “dispute is with implementation of those

policies,” which took place in Texas. Onaghise, 2020 WL 5642280 at *2.

        Relatedly, EfficientIP argues that it did not have a choice but to file its petition with the

Texas Service Center. See Pl.’s Opp’n at 7–9. As much as EfficientIP asserts that venue is

appropriate here because USCIS’s filing instructions “emanate from USCIS’s Washington, D.C.

headquarters,” see id. at 7, this argument fails for the same reason that it cannot manufacture

venue by challenging broad national policy directives. In any event, no matter how the petition

came to be filed at the Texas Service Center, what is more relevant for purposes of transfer is

that the petition was in fact filed and adjudicated there. Cf. Al-Ahmed, 564 F. Supp. 2d at 19

(“[L]ittle, if any, of the activity giving rise to plaintiff's claims has occurred in the District of

Columbia nor will it.”).

        The remaining factors—convenience of the parties and witnesses, as well as ease of

access to sources of proof—are less significant to the Court’s decision, but also support

transferring this case. A transfer would not materially inconvenience either party. While

EfficientIP’s counsel is in this district, see Pl.’s Opp’n at 10, EfficientIP has not argued that they

would be unable to litigate the case elsewhere. And the Government would not be

inconvenienced by the transfer, as Texas-based attorneys can take over the case. See Defs.’

Mem. at 14.

        EfficientIP contends that the case “will be decided on the administrative record,”

suggesting that ease of access to records does not support a transfer. See Pl.’s Opp’n at 8. Even

though this factor might be of less importance, “[i]f this case is eventually adjudicated solely

based on an administrative record, that record presumably resides in [Texas], where the

adjudication of [EfficientIP’s] petition occurred, not in the District of Columbia.” Bourdon, 235




                                                    6
F. Supp. 3d at 308. And “[a]lthough not a strong consideration, potential witnesses, if any, could

include [Texas Service Center] employees involved in processing or deciding” EfficientIP’s

petition. Aftab, 597 F. Supp. 2d at 83.

       Thus, the private-interest factors favor a transfer.

                                                   2.

       Courts also consider public-interest factors such as “(1) the transferee’s familiarity with

the governing laws and the pendency of related actions in the transferee’s forum; (2) the relative

congestion of the calendars of the potential transferee and transferor courts; and (3) the local

interest in deciding local controversies at home.” Bourdon, 235 F. Supp. 3d at 308 (cleaned up).

       For the first factor, “this case involves federal law, with which both this Court and the

Northern District of Texas are equally familiar.” Chauhan v. Napolitano, 746 F. Supp. 2d 99,

105 (D.D.C. 2010). The transferee court’s familiarity with governing laws is therefore a neutral

factor here. Cf. Aishat, 288 F. Supp. 3d at 271.

       As for the second factor, the Government suggests—and EfficientIP does not dispute—

that the Northern District of Texas is less congested than this district. Defs.’ Mem. at 13. This

factor therefore provides at least some additional support for a transfer. Accord Chauhan, 746 F.

Supp. 2d at 105.

       Finally, there is a “local interest in deciding local controversies at home.” Id. This

rationale applies equally to controversies such as this one, which “requir[es] judicial review of an

administrative decision.” Sierra Club v. Flowers, 276 F. Supp. 2d 62, 70 (D.D.C. 2003). In the

particular context of lawsuits challenging USCIS decisions, courts have emphasized that “the

district in which the relevant USCIS Field Office is located is better positioned to be involved in”

the case. Aishat, 288 F. Supp. 3d at 271 (cleaned up) (collecting cases).




                                                   7
        EfficientIP’s suit arises from the Texas Service Center’s denial of its visa petition. See

Compl. ⁋⁋ 1, 14. The requested relief, if granted, would apply to government officials in Texas.

Defs.’ Mem. at 10. Thus, the Northern District of Texas would be in a better position to handle

this case.

                                                 IV.

        For all these reasons, the case will be transferred. It is hereby ORDERED that the Clerk

of Court shall transfer this matter to the United States District Court for the Northern District of

Texas. It is FURTHER ORDERED that the Clerk of Court close this case.

        SO ORDERED.
                                                                            2020.11.12
                                                                            11:35:50
                                                                            -05'00'
Dated: November 12, 2020                               TREVOR N. McFADDEN, U.S.D.J.




                                                  8